Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art (Besso et al. US 2015/0296877 or WO 2014/102095) teaches a smoking article similar to that which is claimed, but with specific dimensions of the hollow tube.  The prior art hollow tube has an outside diameter of about 3.8 mm to about 9.5 mm with an inner diameter that is between about 50% and about 90% of the outer diameter [0024].  This results in a hollow tube with between 0.38 mm (380 micrometers, 90% inner diameter) and 1.9 mm (1,900 micrometers).  Although the prior art uses the term “about”, the claimed wall thickness of 140 micrometers is more than 50% lower than the lowest calculated tube thickness.  Furthermore, the prior art expressly states, “Preferably, the Do-DI > about 0.5 mm in order for sufficient structural integrity of the tube,” (Do-DI is outside diameter – inside diameter, i.e. wall thickness).  This teaches away from making the wall thickness significantly less than 380 micrometers. Therefore, the prior art does not disclose a hollow tube in the claimed configuration with a wall thickness of less than 140 micrometers.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FELTON whose telephone number is (571)272-4805. The examiner can normally be reached Monday, Thursday-Friday 7:00-4:30, Wednesday 7:00-1:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 571-270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael J Felton/Primary Examiner, Art Unit 1747